Exhibit 10.1


evansdavidcofferlette_image1.jpg [evansdavidcofferlette_image1.jpg]
 
Cardinal Health
7000 Cardinal Place
Dublin, Ohio 43017 
614.###.#### tel
614.###.#### fax
 





cardinalhealth.com





July 26, 2019


Mr. David C. Evans
### ##### #### ####
######, #### #####


Dear Dave,


It is with great pleasure that I confirm in writing our offer of employment to
you. All of us who have met with you enthusiastically believe you represent an
exceptional fit with Cardinal Health, Inc. ("Cardinal Health") and will be a
superb addition to the executive management team. The major provisions of your
offer are:


Position: Your initial position will be Executive Vice President, Finance, based
in Dublin, Ohio and reporting to Mike Kaufmann, Chief Executive Officer,
Cardinal Health. You will become Chief Financial Officer subject to approval by
the Board of Directors.


Start Date: We look forward to you starting with us on July 29, 2019.


Base Salary: Your monthly salary is $220,000; it is payable bi-weekly, every
other Friday, one week behind the most current workweek you’ve completed (in
arrears). You will not be eligible for adjustments to your base salary rate
during your employment with us without approval by the Human Resources and
Compensation Committee of the Board of Directors.


Management Incentive Plan: You will not be eligible to participate in our
short-term cash incentive plan, which we call the Management Incentive Plan.


Long-Term Incentive Program: You will not be eligible to participate in the
Cardinal Health Long-Term Incentive program.


Well-Being Opportunities: Cardinal Health is pleased to offer a comprehensive,
competitive program. On your first day of employment, you are eligible to
participate in the:


•
Health, Life and Disability Plans – You will receive more information on these
benefits separately and during your new hire orientation session.



•
401(k) Savings Plan – You may contribute up to 50% of your pre-tax earnings to
the Plan (subject to IRS maximum limits). Currently, if you contribute 5% or
more you will receive the maximum company matching contribution of 4.5%.
Cardinal Health also matches contributions from below 5% at various levels, and
we can provide additional details upon request. These matching dollars are
immediately 100% vested. In addition to the company match, Cardinal Health may
make a discretionary company contribution to your 401(k) account if you are
actively employed as of June 30, 2020. This discretionary company contribution
is 100% vested after three years of service. Enrollment information will be sent
to you by Wells Fargo Institutional Retirement & Trust, part of the Principal
Financial Group, our financial benefits service provider.








--------------------------------------------------------------------------------

Mr. David C. Evans
Page 2 of 2






•
Deferred Compensation Plan – This plan enables you to save over the IRS limits
in the qualified 401(k) plan. Cardinal Health provides a match on deferrals from
eligible compensation earned between $280,000 and $380,000 and may make a
discretionary company contribution to your DCP account. All contributions vest
as described in the 401(k) plan. Enrollment information will be sent to you via
e-mail by our Benefits department. Note that you must initially enroll within 30
days of your start date and then annually thereafter.



•
Paid Time Off – You will be eligible for Paid Time Off (“PTO”) in compliance
with our PTO program. This allotment covers vacation, sick and personal days,
all of which must be used during that calendar year. Based on your start date,
you will be eligible to receive a pro-rated allotment of PTO for the current
calendar year.



In addition to PTO, you will receive a maximum of fifty-six (56) hours of paid
company holidays. Selected days may be determined by your business but typically
include New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and the day following, and Christmas Day.


Screening: Consistent with our policies for all Cardinal Health personnel and
the special consideration of our industry, this offer is contingent upon both
the taking of a company paid drug screening test, the results of which must be
negative, as well as an acceptable background check. These items must be
completed prior to your start date.


Terms: Employment with Cardinal Health is not for any definite period of time
and is terminable, with or without notice, at the will of either you or Cardinal
Health at any time, for any reason. There is no contract, express or implied, of
employment. However, you will be compensated for five months even if your
employment is terminated before you have completed five months of service. You
agree to resign employment with the Company (which will be a voluntary
termination of employment) at the completion of a transition period with a new
Chief Financial Officer.


Severance Plan: You will not be eligible to participate in the Cardinal Health
Senior Executive Severance Plan.


Ethics: As a company founded on a core set of values, we will ask you to review
the enclosed Standards of Business Conduct and sign a certificate of compliance.


If you have any questions, please feel free to call me at 614.###.####.


I'm looking forward to working together and excited about what we will
accomplish!

Sincerely,


/s/ Ola M. Snow


Ola M. Snow
Chief Human Resources Officer


I accept the above offer of employment:


/s/ David C. Evans
 
 
7/28/19
Signature
 
 
Date







cc: Mike Kaufmann



